Plaintiffs' request is GRANTED. For the reasons mentioned in this letter,
the Court finds thatCase      1:19-cv-00487-JPC
                      Defendants'                         Document
                                    privacy interests outweigh          66 Filed
                                                               the presumption     12/22/20 Page 1 of 2
of public access to the information contained in the limited proposed
redactions. Further, Plaintiffs may file the Proposed Default Judgment and
Permanent Injunction Order with the full account numbers under seal.
Plaintiffs shall also file a public redacted version.

The Clerk of Court is respectfully directed to close the motion pending on
Dkt. 61.
SO ORDERED.
                                                                             Matthew I. Fleischman
Date: December 21, 2020                                                      4530 Wisconsin Avenue NW | 5TH Floor
                             ___________________________                     Washington, DC 20015
New York, New York           JOHN P. CRONAN                                  T: (202) 480-2965 | F: (866) 766-1678
                             United States District Judge                    fleischman@oandzlaw.com | www.oandzlaw.com
      December 11, 2020

      VIA ECF

      The Honorable John P. Cronan
      United States District Court
      Southern District of New York
      500 Pearl Street
      New York, NY 10007

               Re:      Pearson Education, Inc., et al. v. Labos, et al.,
                        Case No. 1:19-cv-487

      Dear Judge Cronan:

             We represent Plaintiffs Pearson Education, Inc., McGraw Hill LLC, formerly McGraw-
      Hill Global Education Holdings, LLC,1 and Cengage Learning, Inc. (“Plaintiffs”) in the above-
      referenced action. We write to seek leave to file under seal Plaintiffs’ Proposed Default Judgment
      and Permanent Injunction Order (“Proposed Order”). Plaintiffs will file a redacted version of the
      Proposed Order on ECF, which will include all of the contents except the financial account
      numbers on Appendix B.
              Plaintiffs’ sealing request should be granted because this Appendix contains Defendants’
      full financial account numbers. Federal Rule of Civil Procedure 5.2(a)(4) mandates that, unless
      the Court orders otherwise, financial account numbers should be redacted. Plaintiffs seek to
      include the full account numbers under seal in the Proposed Order in order to ensure that the
      financial institutions to which they provide the order can identify the relevant accounts.
              Based on the above, the continuum that the Court applies, and the balancing of interests,
      Plaintiffs have overcome the presumption of a public filing. See Lugosch v. Pyramid Co. of
      Onondaga, 435 F.3d 110, 119-20 (2d Cir. 2006). Indeed, the only information that is withheld
      from the public is the Defendants’ financial account numbers. This, by its nature, is private
      information as to the account holder, and is not the type of information that sealing will impact the
      judicial process or deprive the public of needed information. See id.



      1
       On January 1, 2020, McGraw Hill LLC became the successor in interest to McGraw-Hill
      Global Education Holdings, LLC.
          Case 1:19-cv-00487-JPC Document 66 Filed 12/22/20 Page 2 of 2

                                                                              Hon. John P. Cronan
                                                                               December 11, 2020
                                                                                      Page 2 of 2

        Plaintiffs are aware that, absent an order granting this sealing request, the Proposed Order
will become public.
       Thank you for the Court’s consideration of this request.

                                                             Respectfully submitted,

                                                             /s/ Matthew I. Fleischman
